DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 07/13/2021.
Applicant has submitted an electronic Terminal Disclaimer for US Patent No.10,910,038 to overcome double patenting rejection.
      Claims 1-20 are pending for examination.
	Terminal Disclaimer filed on 07/13/2021 has been reviewed and accepted.
	Terminal Disclaimer has been recorded.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a processing device operatively coupled to the word line 
          Regarding claims 2-13, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 14, the prior art does not teach or suggest the claimed invention having “a processing device operatively coupled to each of the word line circuits, the processing device configured to drive the respective word line to the intermediate voltage state prior to entering the pre-charge state when transitioning from the active state to the pre-charge state so as to provide row hammer stress mitigation between adjacent local word lines in a memory device, wherein a voltage level of the intermediate voltage state is below a voltage level of the active state and above a voltage level of the pre-charge state”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 15-20, the claims have been found allowable due to their dependencies to claim 14 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827